John D. Bennett, S.
This is an application for an order of this court consenting to the transfer to the Surrogate’s Court, Nassau County, of an action now pending in the Supreme Court, New York County, entitled Sol Grlauberman, plaintiff, against Marcy Finke, Dorothy Rubin, Leo Rubin and Meyer Budabin as executors of the estate of Benjamin Rubin, deceased.
This application is insufficient as it does not include certain information necessary before this court can render a decision in this matter. That information is itemized in rule XXVII of the Nassau County Surrogate’s Court Rules. Among the items lacking are “ (8) the probable time when said action would be reached for trial in the court in which the same is pending with the facts upon which such estimate is based; (9) whether a proceeding is pending in this Court and the stage of completion of the administration of the estate; (10) the particular reasons why a transfer of the action to this Court is desirable from the standpoint of the welfare of the estate; and (11) whether or not a jury trial has been waived by all parties.”
Accordingly the court denies this application without prejudice to the making of a proper application in the form provided for in rule XXVII, and containing all information as set forth in said rule.
No order need be submitted on this decision unless one or more of the parties so desire.